MEMORANDUM **
Adrian Martinez-Carrera, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.2005). We deny the petition for review.
The BIA did not abuse its discretion in denying Martinez-Carrera’s motion to reconsider because he failed to identify any error of fact or law in the BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.